Case 1:18-cv-24791-KMW Document 16 Entered on FLSD Docket 05/10/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                 CASE NO.: 1:18-CV-24791-KMW

  BRICKELL EAST CONDOMINIUM ASSOCIATION, INC.,

          Plaintiff,

  v.

  INDIAN HARBOR INSURANCE COMPANY,

          Defendant.
                                                /

                                  NOTICE OF CHARGING LIEN

          COMES NOW, the undersigned attorney, and hereby gives notice that it is asserting a
  changing lien to secure the attorney’s fees and costs incurred for any and all work performed by
  this firm or its attorney.
          This lien shall apply to any and all attorney fee proceeds, settlements, or judgments
  between     INDIAN       HARBOR       INSURANCE         COMPANY       and   BRICKELL       EAST
  CONDOMINIUM ASSOCIATION INC., in the instant law suit.
          Should the amount that is ultimately received from the Defendant(s) through settlement,
  final judgment, or collection, be less that the lien asserted then the undersigned asserts a lien
  based upon satisfaction of the contingency in the written retainer agreement that was in place at
  the time that the settlement was originally secured.
          The lien shall survive and be enforceable regardless of whether the above styled action is
  dismissed and/or re-filed; whether any additional parties are added, substituted or dropped; and
  whether present counsel withdraws, or is replaced. The undersigned requests this Court retain
  jurisdiction to adjudicate the attorney’s fees owed to ACLE LAW FIRM P.A., which this
  charging lien secures and to notify the undersigned of the scheduling of all hearings this Court
  sets to adjudicate attorney’s fees in the above styled caption.
Case 1:18-cv-24791-KMW Document 16 Entered on FLSD Docket 05/10/2019 Page 2 of 3



         The undersigned’s services have contributed to the litigation and future resolution of the
  subject case. The undersigned has simultaneously filed a Notice of Withdrawal as Counsel for
  Plaintiff Brickell East Condominium Association Inc.
         Dated: May 10, 2019

                                                       Respectfully Submitted,

                                                       /s/ Edward L. Acle
                                                       Edward L Acle, Esq.
                                                       Florida Bar No.: 462373
                                                       Acle Law Firm, P.A.
                                                       8603 South Dixie Highway, Suite 409
                                                       Pinecrest, FL 33156
                                                       service@aclelaw.com
                                                       (305) 447-4667 (Office)
                                                       (305) 459-1827 (Fax)

                                  CERTIFICATE OF SERVICE

          I hereby certify that on 10th day of May 2019, I served the foregoing via electronic mail to
  the following:

  William S. Berk, Esq.,
  Alan H. Swindoll, Esq.,
  BERK, MERCHANT & SIMS, PLC
  2 Alhambra Plaza, Suite 700
  Coral Gables, Florida 33134
  WBerk@berklawfirm.com
  ASwindoll@berklawfirm.com
  MJoseph@berklawfirm.com
  NRodriguez@berklawfirm.com
  Counsel for Respondent

  Susan Catania Odess, Esq.
  SIEGFRIED RIVERA
  201 Alhambra Circle, Eleventh Floor
  Coral Gables, FL 33134
  sodess@siegfriedrivera.com
  dbrady@siegfriedrivera.com
  docketing@siegfriedrivera.com
  etapia@siegfriedrivera.com
  Counsel for Plaintiff

  Courtesy copies by email to:
Case 1:18-cv-24791-KMW Document 16 Entered on FLSD Docket 05/10/2019 Page 3 of 3



  Scott M. Janowitz
  Gilberto J. Barreto, Esq
  JANOWITZ & BARRETO, PLLC
  5246 S.W. 8th St., Ste 207
  Coral Gables, FL 33134
  scott@lawjbs.com
  gilberto@lawjbs.com
  service@lawjbs.com
  Co-Counsel for Plaintiff
